Two orders, Family Court, New York County (Ruth Jane Zuckerman, F.C.J.), entered on or about July 18, 1988, which, after a dispositional hearing, adjudged the children to have been permanently neglected by their natural parents, transferred guardianship and custody of the children to the Commissioner of Social Services, and authorized petitioner-respondent Cardinal McCloskey Children’s and Family Services or the Commissioner of Social Services to consent to and implement the adoption of the children by their foster parents, unanimously reversed, on the law, the facts and as a matter of discretion, and with the consent of the parties, and the matter remanded, without costs.
In light of the new facts and circumstances which were brought to the attention of this court at oral argument and which would have a bearing upon the eventual placement and adoption of the children, and upon consideration of the issues raised, as well as the consent of the parties at and subsequent *297to oral argument, we determine that the dispositional hearing should be reopened. Accordingly, we remand for a further hearing in Family Court. Concur—Ross, J. P., Carro, Asch, Kassal and Smith, JJ.